Matter of Harrington v Tullo (2020 NY Slip Op 01503)





Matter of Harrington v Tullo


2020 NY Slip Op 01503


Decided on March 4, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JOSEPH J. MALTESE
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2019-00650
 (Docket No. V-05248-15/15A)

[*1]In the Matter of Jason A. Harrington, respondent,
vJessica M. Tullo, appellant.


Steven H. Klein & Associates, P.C., Poughkeepsie, NY, for appellant.
Jayson A. Harrington, Fishkill, NY, respondent pro se.
Donna M. Genovese, White Plains, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 6 to modify a prior order of custody, the mother appeals from an order of the Family Court, Dutchess County (James T. Rooney, J.), dated October 23, 2018. The order denied the mother's motion to resettle an order of the same court dated May 15, 2018.
ORDERED that the appeal is dismissed, without costs or disbursements.
No appeal lies from an order denying a motion for resettlement of the substantive or decretal provisions of a prior order (see Blue Chip Mtge. Corp. v Strumpf, 50 AD3d 936, 937; J.A. Valenti Elec. Co. v Power Line Constructors, 123 AD2d 604).
LEVENTHAL, J.P., MALTESE, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court